Citation Nr: 0605359	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-13 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
trench foot of the right foot.

2.  Entitlement to a rating in excess of 10 percent for 
trench foot of the left foot.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from November 1942 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).

FINDINGS OF FACT

1.  The veteran's service-connected trench foot of the right 
foot is manifested by arthralgia, numbness, cold sensitivity 
and locally impaired sensation.  

2.  The veteran's service-connected trench foot of the r left 
foot is manifested by arthralgia, numbness, cold sensitivity 
and locally impaired sensation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, 
for trench foot of the right foot have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(2005).

2.  The criteria for a rating of 20 percent, but no higher, 
for trench foot of the left foot have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Development of the Claim

In the present case, the issue on appeal arises from a claim 
for increased ratings for trench foot of the right and left 
foot.  In this context, the Board notes that a substantially 
complete application was received in September 2003.  
Subsequently that month, and prior to its adjudication of 
this claim, the AOJ provided notice to the veteran regarding 
the VA's duties to notify and to assist.  Specifically, the 
AOJ notified the veteran of information and evidence 
necessary to substantiate the claims for increased rating; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  Although the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  Thus, the Board finds that 
the content and timing of the September 2003 notice comports 
with the requirements of § 5103(a) and § 3.159(b).  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
treatment records have been obtained.  A VA examination was 
given in October 2003.  The Board does not know of any 
additional relevant evidence which has not been obtained.


II. Applicable Law and Analysis

The veteran's right foot and left foot are currently rated at 
10 percent each under Diagnostic Code (DC) 7122 for cold 
injury residuals.  Under DC 7122, cold injury residuals with 
arthralgia or other pain, numbness, or cold sensitivity 
warrant a 10 percent rating.  A 20 percent rating is 
warranted if there is arthralgia or other pain, numbness or 
cold sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 30 percent rating is assigned 
for cold injury residuals which include arthralgia or other 
pain, numbness or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.  The two notes following DC 7122 provide that 
separate ratings should be evaluated for any amputations of 
fingers or toes, complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, or other disabilities that have been diagnosed as 
the residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under DC 7122.  Each affected part 
should be evaluated separately and the ratings combined in 
accordance with 38 C.F.R. § 4.25 and § 4.26.  

According to the October 2003 VA examination record, the 
veteran's feet have cold sensitivity, paresthesia, and 
arthralgia.  The veteran also has peripheral neuropathy which 
results in pain in the dorsum and sole of each foot, the tips 
of the toes, and the ankles.  Finally, the veteran has 
stocking numbness with almost no light touch sensation from 
mid-shin distally to include the dorsum of both feet, soles 
of both feet and all toes, and there is no vibration sense in 
either medial malleolus.  

The examiner found that the veteran's trench foot in both the 
right and left foot was not disabling.  The x-ray showed 
normal bone architecture.  The skin of the feet is pink.  
Dorsalis pedis pulses are 1+ bilaterally and posterior tibial 
pulses are 2+ bilaterally.  There is good capillary refill of 
all toes.  There is no evidence of scarring, ulceration, or 
hypertrophy of the skin of the feet or ankles.  There are no 
calluses of the feet or toes and the only toenail 
abnormality, a misshapen left great toenail, is due to a 
fungal infection.  

Based on the foregoing evidence, a 20 percent rating is 
appropriate for each foot.  The evidence shows that the 
veteran suffers from cold sensitivity, arthralgia, numbness, 
and locally impaired sensation.  A rating higher than 20 
percent is not warranted under DC 7122 because there is no 
additional showing of tissue loss, nail abnormalities from 
the service-connected trench foot, color changes, 
hyperhidrosis, or X-ray abnormalities.  

The Board has additionally considered whether there are any 
additional ratings available.  There are no particular 
periods of flare-ups or joint disease and the pain the 
veteran suffers in his feet and ankles is due to neuropathy 
rather than arthritis.  The Board notes that a separate 
rating for the veteran's neuropathy is not warranted because 
it is a basis for his 20 percent rating under DC 7122 (See 
Note 1, DC 7122).

The evidence shows there is no limitation of daily 
activities.  There is no history of Raynaud's syndrome, 
varicose veins, postphlebitic syndrome, or soft tissue 
neoplasm.  There are no structural abnormalities of the 
ankle, and although there is mild degenerative joint disease 
in the ankle, the veteran has full, pain-free range of motion 
of both ankles.  Based on the foregoing, the Board finds that 
the existing record does not provide sufficient evidence to 
warrant a rating under an additional diagnostic code.  In 
addition, the facts do not indicate that an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) is required.  


ORDER

An increased rating of 20 percent, but no higher, for trench 
foot of the right foot is granted, subject to regulations 
applicable to the payment of monetary benefits.

An increased rating of 20 percent, but no higher, for trench 
foot of the left foot is granted, subject to regulations 
applicable to the payment of monetary benefits.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


